 



Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT

      THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called this “Amendment”)
dated as of March 4, 2005, by and among Devon Energy Corporation, a Delaware
corporation (“US Borrower”), Northstar Energy Corporation, a Nova Scotia
unlimited liability company, and Devon Canada Corporation, a Nova Scotia
unlimited liability company (“Canadian Borrowers”), Bank of America, N.A.,
individually and as administrative agent (“Administrative Agent”), and the
Lenders party to this Amendment.

W I T N E S S E T H:

      WHEREAS, US Borrower and Canadian Borrowers (collectively, “Borrowers”),
Administrative Agent and Lenders entered into that certain Credit Agreement
dated as of April 8, 2004 (the “Original Agreement”), for the purpose and
consideration therein expressed, whereby Lenders became obligated to make loans
to Borrowers as therein provided;

      WHEREAS, Borrowers, Administrative Agent and Lenders party to this
Amendment desire to amend the Original Agreement as set forth herein;

      NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which may hereafter be made by Lenders to Borrowers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

      § 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

      § 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this section.

      “Amendment” means this First Amendment to Credit Agreement.

      “Credit Agreement” means the Original Agreement as amended hereby.

 



--------------------------------------------------------------------------------



 



ARTICLE II.

      § 2.1 Defined Terms. The definition of “Maturity Date” set forth in
Section 1.01 of the Original Agreement is hereby amended in its entirety to read
as follows:

      “Maturity Date” means the later of (a) April 8, 2010, and (b) if maturity
is extended pursuant to Section 4.08, such extended maturity date as determined
pursuant to Section 4.08 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).

      § 2.2. Extension of Maturity Date.

      (a) The second sentence of Section 4.08(b) of the Original Agreement which
reads:

“If so extended, the Maturity Date, as to the Consenting Lenders, shall be
extended to the same date in the following year, effective as of the Maturity
Date then in effect (such existing Maturity Date being the “Extension Effective
Date”).”

is hereby amended to read as follows:

“If so extended, the Maturity Date, as to the Consenting Lenders, shall be
extended to the same date in the following year, effective as of the date of
such extension by the Consenting Lenders (such effective date being the
“Extension Effective Date”).”

      (b) Clause (i) of the third sentence of Section 4.08(b) which reads:

“(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and”

is hereby amended to read as follows:

“(i) certifying that such extension has been duly authorized by such Loan Party
and”

      (c) The last two sentences of Section 4.08(b) are hereby amended in their
entirety to read as follows:

“The US Borrower shall prepay US Committed Loans outstanding on the Maturity
Date with respect to any Lender that did not consent to an extension of such
Maturity Date pursuant to Section 4.08(a) (and pay any additional amounts
required pursuant to Section 5.05) to the extent necessary to keep outstanding
US Committed Loans ratable with any revised and new Pro Rata Shares of all the
Lenders effective as of such Maturity Date. Each Canadian Borrower shall prepay
any Canadian Committed Loans owing by it outstanding on the Maturity Date with
respect to any Lender that did not consent to an extension of such Maturity Date
pursuant to Section 4.08(a) (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep outstanding Canadian Committed
Loans ratable with any revised and new Pro Rata Shares of all the Canadian
Lenders effective as of such Maturity Date.”

Devon First Amendment to Credit Agreement

2



--------------------------------------------------------------------------------



 



      § 2.3. Increase in Commitments. When used in Section 4.09(b) of the
Original Agreement, the term “Extension Effective Date” is hereby changed to
“Increase Effective Date”.

      § 2.4. Maintenance of Existence and Qualifications. The phrase at the
beginning of Section 8.06 which reads:

      “Subject to Section 9.04,”

is hereby amended to read as follows:

      “Subject to Section 9.03 and Section 9.04.”

      § 2.5. Successors and Assigns. The phrase in Section 12.08(a) which reads
as follows:

      “except as permitted under Section 9.04.”

is hereby amended to read as follows:

      “except as permitted under Section 9.03 and Section 9.04”

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

      § 3.1. Documents to be Delivered.

      (a) Except as set forth in Section 3.1 (b), this Amendment shall become
effective as of the date set forth above (the “Effective Date”) when
Administrative Agent shall have received, at Administrative Agent’s office, this
Amendment duly executed and delivered by Borrowers, Administrative Agent and
Lenders holding at least 75% of the Aggregate Commitments, and the Consent and
Agreement attached thereto duly executed and delivered by Devon Financing ULC.

      (b) The amendments set forth in Article II of this Amendment shall become
effective as of April 8, 2005 (the “First Extension Effective Date”) when
Administrative Agent shall have received all of the following, at Administrative
Agent’s office:

      (i) A Certificate of each Loan Party dated as of the First Extension
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying that the extension described in
Article II of this Agreement has been duly authorized by such Loan Party and
(ii) in the case of each Borrower, certifying that (A) before and after giving
effect to such extension, the representations and warranties contained in
Article VII of the Original Agreement and the other Loan Documents made by it
are true and correct in all material respects on and as of the First Extension
Effective Date, except to the extent that such representations and warranties
specifically refer to an

Devon First Amendment to Credit Agreement

3



--------------------------------------------------------------------------------



 



earlier date, (B) before and after giving effect to such extension no Default
exists or will exist, and (C) no event has occurred since the date of the most
recent audited financial statements of the US Borrower delivered pursuant to
Section 8.02(a) of the Original Agreement that has had, or could reasonably be
expected to have, a Material Adverse Effect.

      (ii) Certificates of the existence and good standing of each Borrower in
the jurisdiction in which such Borrower was organized, issued by the appropriate
official of such jurisdiction.

      (c) All commitment, facility, agency, legal and other fees that are due on
or before the First Extension Effective Date and are required to be paid or
reimbursed to any Lender pursuant to any Loan Documents or any commitment
agreement heretofore entered into shall have been paid.

      (d) All legal matters relating to the Loan Documents and the consummation
of the transactions contemplated thereby shall be satisfactory to Thompson &
Knight L.L.P., counsel to Administrative Agent.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

      § 4.1. Representations and Warranties of Borrowers. In order to induce
each Lender to enter into this Amendment, each Canadian Borrower represents and
warrants to each Lender with respect to the following matters applicable to it
and its Subsidiaries that, and the US Borrower represents and warrants to each
Lender with respect to all of the following matters that:

      (a) The representations and warranties contained in Article VII of the
Original Agreement and the other Loan Documents made by it are true and correct
in all material respects on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date.

      (b) Each Borrower is duly authorized to execute and deliver this Amendment
and is and will continue to be duly authorized to borrow monies and to perform
its obligations under the Credit Agreement. Each Borrower has duly taken all
corporate action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of such Borrower
hereunder.

      (c) The execution and delivery by each Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (A) any Law, (B) the Organizational Documents of such Borrower,
or (C) any agreement, judgment, license, order or permit applicable to or
binding upon such Borrower unless such conflict would not reasonably be expected
to have a Material Adverse Effect, or (ii) result in the acceleration of any
Indebtedness of Borrowers which would reasonably be expected to have a Material
Adverse

Devon First Amendment to Credit Agreement

4



--------------------------------------------------------------------------------



 



Effect, or (iii) result in or require the creation of any Lien upon any assets
or properties of such Borrower which would reasonably be expected to have a
Material Adverse Effect, except as expressly contemplated or permitted in the
Loan Documents. Except as expressly contemplated in the Loan Documents, no
consent, approval, authorization or order of, and no notice to or filing with,
any Governmental Authority or third party is required in connection with the
execution, delivery or performance by such Borrower of this Amendment or to
consummate any transactions contemplated by this Amendment, unless failure to
obtain such consent would not reasonably be expected to have a Material Adverse
Effect.

      (d) When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal and binding obligation of each Borrower,
enforceable in accordance with its terms, except as limited by Debtor Relief
Laws.

      (e) No event has occurred since the date of the most recent audited
financial statements of the US Borrower delivered pursuant to Section 8.02(a) of
the Original Agreement that has had, or could reasonably be expected to have, a
Material Adverse Effect

      (f) No Default exists on the Effective Date.

ARTICLE V.

MISCELLANEOUS

      § 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Original Agreement as hereby
amended. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lenders under the Credit Agreement or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.

      § 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Loan Party hereunder or under the
Credit Agreement to any Lender shall be deemed to constitute representations and
warranties by, and/or agreements and covenants of, such Borrower under this
Amendment and under the Credit Agreement.

      § 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

      § 5.4. Governing Law. This amendment shall be governed by, and construed
in accordance with, the law of the state of New York; provided that the
administrative agent and each lender shall retain all rights arising under
federal law.

Devon First Amendment to Credit Agreement

5



--------------------------------------------------------------------------------



 



      § 5.5. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.

      § 5.5. Ratification of Canadian Guaranty of Devon Energy Corporation.
Devon Energy Corporation, a Delaware corporation, hereby (i) ratifies and
confirms the Canadian Guaranty dated as of April 8, 2004 made by it for the
benefit of Administrative Agent and Canadian Lenders, (ii) agrees that all of
its respective obligations and covenants thereunder shall remain unimpaired by
the execution and delivery of this Amendment and the other documents and
instruments executed in connection herewith, and (iii) agrees that such Canadian
Guaranty shall remain in full force and effect.

      THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

      IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

[The remainder of this page is intentionally left blank]

Devon First Amendment to Credit Agreement

6



--------------------------------------------------------------------------------



 



            DEVON ENERGY CORPORATION,
as the US Borrower
      By:   /s/ Jeffrey A. Agosta       Name:   Jeffrey A. Agosta      Title:  
Vice President and Treasurer        NORTHSTAR ENERGY CORPORATION,
as a Canadian Borrower
      By:   /s/  Paul F. Brereton     Name:   Paul F. Brereton     Title:   Vice
President, Finance       DEVON CANADA CORPORATION,
as a Canadian Borrower
      By:   /s/  Paul F. Brereton     Name:   Paul F. Brereton     Title:   Vice
President, Finance    

CONSENT AND AGREEMENT

      Devon Financing Corporation, U.L.C., a Nova Scotia unlimited company,
hereby (i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty dated as of
April 8, 2004 (the “DFC Guaranty”) made by it for the benefit of Administrative
Agent and Lenders, (iii) agrees that all of its respective obligations and
covenants thereunder shall remain unimpaired by the execution and delivery of
this Amendment and the other documents and instruments executed in connection
herewith, and (iv) agrees that the DFC Guaranty shall remain in full force and
effect.

            DEVON FINANCING CORPORATION,
U.L.C.
      By:   /s/ Jeffrey A. Agosta       Name:   Jeffrey A. Agosta      Title:  
Vice President and Treasurer     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Zewditu Menelik       Name:   Zewditu Menelik      Title:   Vice
President        BANK OF AMERICA, N.A., by its Canada branch, as
Administrative Agent
      By:   /s/ Medina Sales De Andrade       Name:   Medina Sales De Andrade   
  Title:   Assistant Vice President        BANK OF AMERICA, N.A., as a Lender, a
US L/C Issuer, and a US Swing Line Lender
      By:   /s/ Zewditu Menelik       Name:   Zewditu Menelik      Title:   Vice
President        BANK OF AMERICA, N.A., by its Canada branch, as a Canadian
Lender, a Canadian L/C Issuer, and a
Canadian Swing Line Lender
      By:   /s/ Medina Sales De Andrade       Name:   Medina Sales De Andrade   
  Title:   Assistant Vice President        JPMORGAN CHASE BANK, N.A. as a Lender
and a US L/C Issuer
      By:   /s/ Robert W. Traband       Name:   Robert W. Traband      Title:  
Vice President     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., Toronto Branch,
as a Canadian Lender
      By:   /s/ Christine Chan       Name:   Christine Chan      Title:   Vice
President        ABN AMRO BANK N.V., as a Lender
      By:   /s/ Frank R. Russo, Jr.       Name:   Frank R. Russo, Jr.     
Title:   Director        By:   /s/ John D. Reed       Name:   John D. Reed     
Title:   Director        ABN AMRO BANK N.V., as a Canadian Lender
      By:   /s/ Lawrence J. Maloney       Name:   Lawrence J. Maloney     
Title:   Managing Director        By:   /s/ David Moore       Name:   David
Moore      Title:   Director        BANK OF MONTREAL, as a Lender
      By:   /s/ James V. Ducote       Name:   James V. Ducote      Title:  
Director        BANK OF MONTREAL, as a Canadian Lender
      By:   /s/ James V. Ducote       Name:   James V. Ducote      Title:  
Director     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Lender
      By:   /s/ Nicholas Bell       Name:   Nicholas Bell      Title:  
Director        BAYERISCHE LANDESBANK, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Stephen Christenson       Name:   Stephen Christenson     
Title:   First Vice President        By:   /s/ Norman McClave       Name:  
Norman McClave      Title:   First Vice President        BNP PARIBAS, as a
Lender
      By:   /s/ Betsy Jocher       Name:   Betsy Jocher      Title:   Vice
President        By:   /s/ Polly Schott       Name:   Polly Schott      Title:  
Vice President        BNP PARIBAS (CANADA), as a Canadian Lender
      By:   /s/ Edward Pak       Name:   Edward Pak      Title:   Assistant Vice
President        CITICORP USA, INC., as a Lender
      By:   /s/ Simon D. Walker       Name:   Simon D. Walker      Title:   Vice
President     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK N.A., CANADIAN BRANCH, as a Canadian Lender
      By:   /s/ Samuel Shih       Name:   Samuel Shih      Title:   Authorized
Signer        CALYON NEW YORK BRANCH, as a Lender
      By:   /s/ Olivier Audemard       Name:   Olivier Audemard      Title:  
Managing Director        By:   /s/ Attila Coach       Name:   Attila Coach     
Title:   Managing Director        CREDIT SUISSE FIRST BOSTON, acting through its
Cayman Islands Branch, as a Lender
      By:   /s/ Vanessa Gomez       Name:   Vanessa Gomez      Title:   Vice
President        By:   /s/ Gregory S. Richards       Name:   Gregory S.
Richards      Title:   Associate        CREDIT SUISSE FIRST BOSTON TORONTO
BRANCH, as a Canadian Lender
      By:   /s/ Alain Doust       Name:   Alain Doust      Title:   Director   
    By:   /s/ Peter Chauvin       Name:   Peter Chauvin      Title:   Vice
President        DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
      By:   /s/ Joel Makowsky       Name:   Joel Makowsky      Title:  
Director        By:   /s/ Richard Henshall       Name:   Richard Henshall     
Title:   Director     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG CANADA BRANCH, as a Canadian Lender
      By:   /s/       Name:         Title:           By:   /s/       Name:      
  Title:           DnB NOR Bank ASA, as a Lender
      By:   /s/ Nils Fykse       Name:   Nils Fykse      Title:   Senior Vice
President        By:   /s/ Stig Kristiansen       Name:   Stig Kristiansen     
Title:   Vice President        MERRILL LYNCH BANK USA, as a Lender
      By:   /s/ Louis Alder       Name:   Louis Alder      Title:   Director   
    MORGAN STANLEY BANK, as a Lender
      By:   /s/ Daniel Twenge       Name:   Daniel Twenge      Title:   Vice
President        ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Linda M. Stephens       Name:   Linda M. Stephens      Title:  
Authorized Signatory     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Canadian Lender
      By:   /s/ David A. Foltz       Name:   David A. Foltz      Title:  
Authorized Signatory        SOCIETE GENERALE, as a Lender
      By:   /s/ Josh Rogers       Name:   Josh Rogers      Title:   Vice
President        SOCIETE GENERALE (CANADA), as a Canadian Lender
      By:   /s/ Cynthia Hansen       Name:   Cynthia Hansen      Title:  
Director        By:   /s/ Benoit Desmarais       Name:   Benoit Desmarais     
Title:   Managing Director        SOUTHWEST BANK OF TEXAS, N.A., as a Lender
      By:   /s/ W. Bryan Chapman       Name:   W. Bryan Chapman      Title:  
Senior Vice President, Energy Lending        THE BANK OF NEW YORK, as a Lender
      By:   /s/ Raymond J. Palmer       Name:   Raymond J. Palmer      Title:  
Vice President     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI, LTD., as a Lender
      By:   /s/ K. Glasscock       Name:   K. Glasscock      Title:   VP &
Manager        UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Edward Cripps       Name:   Edward Cripps      Title:  
Director, Banking Products Services, US        By:   /s/ Winslowe Ogbourne      
Name:   Winslowe Ogbourne      Title:   Associate Director, Banking Products
Services, US        UBS AG CANADA BRANCH, as a Canadian Lender
      By:   /s/ Amy Fung       Name:   Amy Fung      Title:   Director       
By:   /s/ Stephen Gerry       Name:   Stephen Gerry      Title:   Director     
  UMB BANK, n.a., as a Lender
      By:   /s/ Richard J. Lehrter       Name:   Richard J. Lehrter     
Title:   Community Bank President        WACHOVIA BANK, NATIONAL ASSOCIATION, as
a Lender
      By:   /s/ Rotcher Watkins       Name:   Rotcher Watkins      Title:  
Managing Director     

Devon First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A., as a Lender
      By:   /s/ David C. Brooks       Name:   David C. Brooks      Title:   Vice
President        WILLIAMS STREET COMMITMENT CORPORATION, (Recourse only to
assets of William Street Commitment Corporation), as a Lender       By:   /s/
Manda D’Agata       Name:   Manda D’Agata      Title:   Vice President       
THE ROYAL BANK OF SCOTLAND plc, as a Lender
      By:   /s/ Patricia Dundee       Name:   Patricia Dundee      Title:  
Senior Vice President        KBC BANK N.V., as Lender
      By:   /s/ Jean-Pierre Diels       Name:   Jean-Pierre Diels      Title:  
First Vice President        By:   /s/ Eric Raskin       Name:   Eric Raskin     
Title:   Vice President     

Devon First Amendment to Credit Agreement

 